Case: 4:21-cv-00437-RLW Doc. #: 5-5 Filed: 04/16/21 Page: 1 of 2 PageID #: 672




                 Au Attachment 3
                        Case: 4:21-cv-00437-RLW Doc. #: 5-5 Filed: 04/16/21 Page: 2 of 2 PageID #: 673


     Captured Video: 2020-08-11_Zinc Zinc Zinc 8-4-20 Video.mp4

     Facebook Page: www.facebook.com/drericnepute/videos
     Reviewed Date: 10/8/2020
     Reviewed By: Roland Brad Au
     Number of Time Stamps Reviewed per Video: 9



                                                                   Video
#    Title                           Date Posted Time Posted      Length Views       Notes
 1   What Do You Think?                 9/6/2020      4:15 AM      1:13:52   1.4k    Video plays two times consecutively.
 2   Zinc?!                             8/5/2020      4:45 AM     31:11:00   3.6k    Video cuts out at the end.
 3   Zinc Zinc Zinc                     8/4/2020      3:42 PM     36:56:00   3k
 4 What Do You Think?                   8/4/2020     12:10 PM     36:56:00   3.5k
 5 Common Sense Needed                  8/4/2020      8:03 AM     36:56:00   2.3k
 6 Testings ‐ Treatments ‐ Tragedy      8/3/2020      7:35 PM     36:56:00   3.9k
 7 Common Sense Replay                  8/3/2020      4:42 PM     36:56:00   4.9k
 8 Testings ‐ Treatments‐ Tragedy       8/3/2020      8:30 AM     36:56:00   7.2k
 9 Free Bottle of Zinc For You!        7/20/2020      5:13 AM     36:56:00   16k
10 Testing, Treatments, & Tragedy      7/19/2020      7:16 PM     36:56:00   13k
11 Testing, Treatments, & Tragedy      7/10/2020     11:37 AM     36:56:00   12k
12 Testing, Treatments, & Tragedy       7/9/2020      9:30 AM     36:56:00   27k
   Morning Dose of Common Sense.       6/30/2020      6:01 AM     36:56:00   67k
   Testing... Treatments…And
13 Tragedy ‐ Tragedy
                                                                             164.8k Total views of videos containing confirmed exceprts
